UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1027 NAME OF REGISTRANT: VANGUARD WORLD FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD UTILITIES INDEX FUND ISSUER: AGL RESOURCES INC. TICKER: AGL CUSIP: 001204106 MEETING DATE: 4/27/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: SANDRA N. BANE ISSUER YES FOR FOR ELECTION OF DIRECTOR: THOMAS D. BELL, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: DEAN R. O'HARE ISSUER YES FOR FOR PROPOSAL #02: TO AMEND OUR BYLAWS TO ELIMINATE ISSUER YES FOR FOR CLASSIFICATION OF THE BOARD OF DIRECTORS, WHICH CONFORMS TO THE AMENDMENT TO OUR ARTICLES OF INCORPORATION APPROVED BY THE SHAREHOLDERS AT THE 2 PROPOSAL #03: TO RATIFY THE APPOINTMENT OF ISSUER YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. ISSUER: ALLEGHENY ENERGY, INC. TICKER: AYE CUSIP: 017361106 MEETING DATE: 5/20/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: H. FURLONG BALDWIN ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: ELEANOR BAUM ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: PAUL J. EVANSON ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: CYRUS F. ISSUER YES FOR FOR FREIDHEIM, JR.
